Opinion issued November 7, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00905-CV
                            ———————————
              IN RE NISSAN NORTH AMERICA, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Nissan North America, Inc. has filed a petition for writ of mandamus

challenging the trial court’s oral rulings denying relator’s plea to jurisdiction and

motion for summary judgment on the jurisdictional issue. 1 We deny the petition

for writ of mandamus and dismiss relator’s motion for emergency stay as moot.


1
      The underlying case is BSAG, Inc. and Bob Stallings Nissan of Baytown, Inc. v.
      Baytown Nissan, Inc., Burklein Family Limited Partnership, Nissan North America,
      Inc., and Frederick W. Burklein, cause number 2013-38072, pending in the 127th
      District Court of Harris County, Texas, the Honorable R.K. Sandill presiding.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2